                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ALAN PRESSWOOD, D.C, P.C,                     )
individually and on behalf of all other       )
Similarly situated persons,                   )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:17-cv-1977-SNLJ
                                              )
AMERICAN HOMEPATIENT, INC.,                   )
and JOHN DOES 1-10                            )
                                              )
               Defendants.                    )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff’s motion for additional discovery

(#59) and motion to amend the protective order (#67). Those motions have been fully

briefed. For the reasons stated below, this Court will not yet rule on plaintiff’s motions,

but will instead grant plaintiff leave to file a supplemental memorandum within ten (10)

days narrowing the scope of his discovery request commensurate with this memorandum

and order. Defendant shall have five (5) days following the filing of plaintiff’s

supplemental memorandum for which to file a short response thereto.

I.BACKGROUND

       This Court has previously noted the “unusually long history” of the parties’

ongoing dispute, having recounted that it began in August 2014 with the filing of

Geismann v. American Homepatient, Inc., No. 4:14-cv-1538 (E.D. Mo.) in Missouri state

court. That case was eventually removed and, as was explained in the parties’ Joint


                                              1
Proposed Scheduling Plan in this case, a “large amount of discovery” was completed

during its pendency. Geismann was ultimately dismissed, however, because—in

plaintiff’s own words—“no expert was allowed in the Giesmann case.” That statement

references Judge White’s decision to strike the expert declaration of Robert Biggerstaff

(the same expert used in the current case) after his expert designation came “three years

after the case was filed, and over fourth months after the deadline of expert witness

disclosures expired.” Radha Giesmann, M.D., P.C. v. American HomePatient, Inc., 2017

WL 2709734 *3 (E.D. Mo. June 22, 2017). Faced with the evidentiary hurdle of having

his expert struck, Geismann “wanted to have [his] case dismissed,” which was

accomplished just before a class certification hearing could be conducted, and the current

plaintiff “agreed to act as a class representative” in Geismann’s stead. A few weeks later,

“plaintiff’s attorney filed this case, which”—as this Court observed—“mirrors, almost

word-for-word, the lawsuit brought by plaintiff Geismann.” Presswood v. American

Homepatient, Inc., 2018 WL 2219434, at *1 (E.D. Mo. May 15, 2018). It, too, was

removed to federal court on July 14, 2017.

       Procedural history aside, both Geismann and the immediate case revolve around a

long, ongoing search for certain “RightFax data” that plaintiff believes will show

defendant violated the Telephone Consumer Protection Act by sending “unsolicited

facsimile advertisements to [the] members of the putative class.” Giesmann, 2017 WL

2709734 at *1, *3. The parties disagree whether defendant has outright stated the data no

longer exists—plaintiff suggests defendant may have changed its tune as late as April 13,

2018, when it stated in one of its briefs that backup tapes do exist that may or may not

                                             2
contain the RightFax data, even if it is no longer stored on local servers. In any event,

plaintiff has continued to search for this data for quite some time and defendant has been

adamant that its own search efforts have revealed that none exists.

       Whatever that dispute may yield, this Court recognized the discovery efforts

already completed in Geismann mitigated against a discovery “do-over” and, therefore,

set a somewhat expedited initial discovery deadline of January 29, 2018. (#25).1 With this

deadline fast approaching, plaintiff sought a two-month extension on January 29, 2018,

because the parties were unable to agree on deposition dates for two of defendant’s

former employees—David Morris and Jessica Riley. That extension was granted,

extending the discovery deadline until April 27, 2018. (#35). On day fifty-three of the

extended fifty-seven-day discovery window, plaintiff finally deposed defendant’s two

former employees. During those depositions, plaintiff learned “the identity of

[defendant’s] actual employee”—Rory McKenna—“who was instructed to perform the

[unsuccessful] search for the fax transmission data.” (#44, p.2). In light of learning the

employee’s identity, plaintiff then asked for another 30-day extension to the discovery

deadline so that he could depose that (now former) employee. He “want[ed] to depose

Mr. McKenna to find out what search was conducted, by whom …, and what is the

default time for purging and/or overwriting the database.” (#46, p. 2). Appreciating that

plaintiff had just learned of McKenna’s name and may have “just learned that backup

tapes were created and might still exist,” this Court again granted an extension so that


1
 The order set the deadline for January 28, 2018, which fell on a Saturday. However, the text
entry for the order clarified that the deadline would be Monday, January 29, 2018.

                                              3
plaintiff could continue his search for the RightFax data. (#48, p.4). The new discovery

deadline was set for June 18, 2018. McKenna was not deposed, however, because of the

parties’ agreement to delay it “pending the forensic examination of the backup tapes.”

(#66, p. 6).

       Indeed, on June 11, 2018, this Court agreed to allow a third party neutral to

perform a search of defendant’s relevant backup tapes as identified by the parties. This

Court also entered a protective order mandating that a third-party neutral, rather than

plaintiff’s expert, perform the search. The parties eventually agreed that 26 backup tapes,

created in June 2013, were most likely to contain the relevant RightFax data—this was

based on information learned in the Morris deposition about defendant’s retention

protocols. And so, a third-party neutral, 4Discovery, LLC., took possession of the tapes

on September 13, 2018, and proceeded to catalogue and inventory their contents.

       On December 4, 2018, 4Discovery informed the parties that “the SQL cluster

containing the RightFax database is not located on the tapes that were provided to us.”

(#59-1, p.3). On December 12, 2018, 4Discovery responded to clarifying questions from

plaintiff’s attorney stating “there appears to be both full and partial backup jobs for the

RightFax databse in addition [to] the other databases” (59-1, p.1). This prompted a series

of additional emails between the parties about what 4Discovery meant, with defendant’s

counsel eventually stating: “we don’t believe 4Discovery made any representation as to

whether additional backup tapes may (or may not) exist that contain backup of the

RightFax SQL database containing fax transmission data—if someone at 4Discovery



                                              4
could confirm our understanding, that would be much appreciated.” (#59-3

(emphasis in original)). 4Discovery responded:

       4Discovery examined the tapes that were provided to us, and there were no
       backups on those tapes for the RightFax database. On those tapes, we saw
       reference to a backup job for the RightFax database. However, there
       was no additional information that told us where the data was backed up
       (i.e. a specific tape number) or if it resided on any tapes that fall outside of
       the timeframe of interest. We were simply stating that we would need
       access to a data source containing the backup in order to proceed with the
       rest of the tasks per the protocol for this matter.

(#59-3 (emphasis added)). This response, particularly the highlighted language, has

encouraged plaintiff to seek yet more time to conduct further discovery. Now, plaintiff

seeks an additional 90-day extension to “allow plaintiff to continue its search for the fax

logs” and an order “require[ing] defendant to produce whatever witnesses are necessary

with knowledge of its electronic storage and back up procedures to allow 4Discovery to

narrow its search.” In addition, plaintiff requests that the protective order be amended to

“clarify the duties of 4Discovery” and “set up a procedure if a dispute between the parties

arises.” It appears from plaintiff’s motion that he wants to be able to ask 4Discovery to

perform any task and, if defendant refuses and a stalemate ensues, have this Court

“determine whether 4Discovery can perform the task.” In his reply brief, he is also now

asking to re-depose Morris—apparently in addition to McKenna—“who is familiar with

the procedures of defendant” relative to its back-up procedures.

II. ANALYSIS

       Pursuant to Rule 16(b)(4), “[a] schedule may be modified only for good cause and

with the judge’s consent.” FED. R. CIV. P. 16(b)(4). The Eighth Circuit has explained that


                                              5
“[t]he primary measure of good cause is the movant’s diligence in attempting to meet the

scheduling order’s requirements.” Harris v. FedEx Nat. LTL, Inc., 760 F.3d 780, 786 (8th

Cir. 2014). But, “[a] district court may also consider the existence or degree of prejudice

to the party opposing the modification.” Marmo v. Tyson Fresh Meats, Inc., 457 F.3d

748, 759 (8th Cir. 2006). Ultimately, adherence to a scheduling order is necessary to

achieve “the primary goal of the judiciary: to serve the just, speedy, and inexpensive

determination of every action.” Id. Thus, while diligence and prejudice sit on the

pendulum of things to be weighed, it is ultimately an exercise of the court’s sound

discretion to decide whether further modification of a scheduling order is warranted. Id.

(noting “the district court has broad discretion in establishing and enforcing the

deadlines); Kmak v. Am. Century Companies, Inc., 873 F.3d 1030, 1034 (8th Cir. 2017)

(explaining that a district court’s decision whether to deny a motion to amend is reviewed

for an abuse of discretion).

       Here, plaintiff states he has been diligent in attempting to locate the RightFax data

he seeks. That much seems clear enough from the record. While it can be argued that

plaintiff was, perhaps, inefficient in his search—defendant takes issue with plaintiff

knowing about certain underlying facts, but waiting too long to act on them—the total

record seems to suggest, ultimately, that both parties have been adamant in their

respective beliefs and both have pursued these beliefs with some vigor. Plaintiff is

convinced defendant is obfuscating relevant information and has not hesitated to seek out

as many of defendant’s records and witnesses as possible, and defendant is convinced



                                             6
plaintiff is engaged in a never-ending witch hunt—demanding total and unmitigated

access to a range of sensitive information that is both inappropriate and costly to produce.

       If the notion of “diligence” were judged in a vacuum, it might be easy to conclude

that plaintiff has been diligent in his pursuit of the long-lost RightFax data and, thus, that

he should be entitled to additional discovery. Conversely, defendant is not wrong to

emphasize the prejudice that attaches to a five-year-old dispute that seems never-ending

at this point—the associated cost of conducting protracted litigation and discovery, alone,

has a deleterious effect. As has been explained, “the longer a plaintiff delays, the more

likely the motion to amend will be denied, as protracted delay, with its attendant burdens

on the opponent and the court, is itself a sufficient reason for the court to withhold

permission to amend.” Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004); see

also Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th Cir. 2016)

(noting that “requiring a re-opening of discovery with additional costs” is “particularly

disfavored”).

       It is ultimately plaintiff’s rather vague, open-ended request that compels this Court

to decide against granting his motions, however. Plaintiff amorphously wishes to dive

into at least two more sets of backup tapes that might have the relevant data contained in

them, he wishes to have 4Discovery do any undefined tasks that might seem pertinent

moving forward and to have this Court resolve the inevitable stalemates, he wants

“whatever witnesses are necessary” to be produced by defendant, and he wants to depose

one of defendant’s corporate representative on no less than forty different topics.

Discovery is not winding down after all this time; rather, plaintiff’s seeks to ramp it up.

                                              7
       The simple fact is, plaintiff’s request for more discovery lies in speculation. His

only proof that the data exists is based on a loose inference that it must exist because

4Discovery “saw reference to a backup job for the RightFax database” and because his

own expert made an unsupported guess that “there is a high likelihood that at least some

or all of the logs records [exist] in quarterly backups purported to be made in September

of 2013 and December 2013, in addition to the June 2013 backup.” If “the theoretical

possibility that more documents exist sufficed to justify additional discovery, discovery

would never end.” Hubbard v. Potter, 247 F.R.D. 27, 29 (D.D.C. 2008). And so, this

Court cannot condone a further expansion to discovery beyond what was contemplated in

this Court’s last discovery order.

       That said, the fact is 4Discovery has unveiled some evidence, speculative as it is,

that the relevant backup tapes of the RightFax data do exist somewhere. It may be that

the parties simply chose the wrong set of tapes to review. Therefore, while this Court is

not inclined to grant plaintiff the sweeping discovery he seeks, the Court is nonetheless

amenable to allowing a limited, well-defined window of additional discovery so that the

current discovery path the parties have been engaged in for the past several months can

come to a conclusive end. It seems plaintiff wishes to review the September 2013 and

December 2013 backup tapes based on the backup protocols they’ve already identified in

seeking the June 2013 tapes. The Court will provide plaintiff ten (10) days to file an

additional memorandum requesting those tapes, or other discovery, that comports with

this Court’s view that discovery should be narrowing down to an endpoint after more



                                              8
than five years of effort. And defendant will be given an opportunity to explain how, if at

all, plaintiff’s revised request is prejudicial to its position.

III. CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff is granted leave to file a supplemental

memorandum within ten (10) days narrowing the scope of his discovery request

commensurate with this memorandum and order. Defendant shall have five (5) days

following the filing of plaintiff’s supplemental memorandum for which to file a short

response thereto.

       So ordered this 30th day of April 2019.


                                                     STEPHEN N. LIMBAUGH, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
